The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. The summary statement which you have submitted is as follows:
    Shall Article IV, section 30 of the Missouri Constitution be amended to provide that monies collected from a one-tenth of one percent sales tax will be used for the purpose of developing Rail Passenger Service in Missouri and further to provide that a one-tenth of one percent sales tax upon or measured by fuel used for propelling motor vehicles (automobile, trailers, motorcycles, mopeds) is to be levied and collected as provided by law?
See our Opinion Letter No. 173-99 (attached), approving the form of the related petition.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General